DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 01/29/2021 has been acknowledged and entered. Claims 8-11, 24-25, and 29 have been cancelled. 

	Allowable Subject Matter
Claims 1-3, 12-13, 17-21, 26-28 and 31-32 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 12-13, 17-21, 26-28 and 31-32 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “an absorber layer disposed between a first layer and a second layer each having a bandgap difference with respect to the absorber of at least 0.1 eV; wherein the conduction and valance band edges are configured to have a barrier-free band profile to allow escape of photogenerated electrons or holes from the absorber layer; … wherein doping of the absorber layer is greater than doping of the second layer", the limitations of base claim 17 including “wherein either of a conductor or valence band of the absorber layer is configured to align with an opposite band of the first transparent layer or the second transparent layer so that a photogenerated current carrier can escape the 

In example:
(i) Elliott et al. (U.S. Patent No. 5,016,073) teaches an infrared photodetector comprising an absorber layer disposed between a first layer and a second layer having a band gap difference with respect to the absorber layer wherein conduction and valence band edges are configured to have a barrier-free band profile to allow escape of photogenerated electrons and holes from the absorber layer, but fails to specifically teach wherein the first layer and the second layer having a bandgap differences with respect to the absorber of at least 0.1 eV, as well as all the limitations mentioned above.
(ii) Grein et al. (Non-Cryogenic Operation of HgCdTe Infrared Detectors) teaches an infrared photodetector comprising: an absorber layer disposed between a first layer and second layer  having a bandgap differences with respect to the absorber of at least 0.1 eV, but is silent with regards to teaching wherein conduction and valence band edges are configured to have a barrier-free band profile to allow escape of photogenerated electrons and holes from the absorber layer, as well as all the limitations mentioned above.
(iii) Ishibashi et al. (U.S. Patent Pub. No. 2015/0287869) teaches an absorber layer disposed between a first layer and a second layer having band gap difference with respect to the absorber layer wherein the first layer has small conduction band discontinuity to that of the absorber layer and the second layer has small valance band discontinuity to that of the absorber layer but fails to teach wherein the first layer and the Ishibishi fails to specifically teach all the limitations mentioned above.
(iv) Giboney (U.S. Patent No. 6,740,908) teaches a similar device comprising: an absorber layer disposed between a first layer and a second layer  and a first metal contact electrically connected to a first exposed edge of the absorber layer but rather teaches a device whose carriers flow from the absorber through a barrier layer before reaching the contact layer and therefore fails to teach a device having said metal contact attached directly to an exposed edge of the absorber layer that is disposed between a first layer and a second layer each having a bandgap difference with respect to the absorber of at least 0.1 eV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 13, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894